Ludeling, C. J.
A motion to dismiss this appeal is based on the grounds that the appeal was not taken within one year after the judgment was signed, and that the bond of appeal, though made in favor of the person who is clerk of the court, does not state that he is clerk of the court.
The judgment was rendered on default, and no notice of judgment had been given when the appeal was taken. It was therefore in time. Taylor v. Woodward, 25 An. 212.
Neither is there any force in the second objection — the bond was given for the amount fixed to cover costs and is in favor of the person who is clerk.
The plea of prescription was filed in this court, and the'appellee has asked that the case be remanded to show an interruption of prescription. Under the law this must be done.
It is therefore ordered that this case be remanded to the court a qua to give the plaintiff opportunity to prove an interruption of prescription.
Mr. Justice Howell was recused.